DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-10, 13, 14, and 16-18 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising accessing, by a machine learning system, data associated with a plurality of tasks, the system operating on the data associated with the plurality of tasks, data associated with an overall network, and reward data by providing a plurality of uncertainty gain networks, each uncertainty gain network of the plurality of uncertainty gain networks having coupled thereto both a task model of a plurality of task models and an auxiliary task model of a plurality of auxiliary task models corresponding to the task model, and training a primary output model, auxiliary model, and the plurality of uncertainty gain networks according to the data associated with the overall network and the reward data without training the plurality of task models, as recited in Claim 1. 
Claim 13 includes language similar to that of Claim 1 and is allowable for reasons at least similar to those of Claim 1. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833